Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
 

Response to Arguments
Please note that Applicant’s arguments had already been addressed in the previously issued advisory action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6-8, respectively, of U.S. Patent No. 10,375,680 B2 to Han et al. (“Han”), in view of U.S. Patent Publication No. 2015/0036566 A1 to Blankenship et al.
AS to claim 1, claim 1 of Han discloses A user equipment (UE) configured for dual connectivity, the UE having one or more processors configured to: identify a first physical channel that includes a first uplink control information (UCI); identify a second physical channel that includes a second UCI (“process, using one or more processors and memory, a first physical channel transmission that includes a first uplink control information (UCI); process, using the one or more processors and memory, a second physical channel transmission that includes a second UCI”) ; 
apply power scaling to a first physical channel transmission or a second physical channel transmission if a total transmit power of the UE would exceed a specific value during a period of time (“apply, using the one or more processors and memory, power scaling to the first physical channel transmission or the second physical channel transmission when a total transmit power of the first physical channel transmission and the second physical channel transmission from the UE exceeds a maximum transmit power (PCMAX) during a period of time”), wherein: 
the UE is configured to scale a transmit power for the second physical channel depending on a type of first UCI and a type of second UCI; or the UE is configured to scale a transmit power for the first physical channel depending on the type of first UCI and the type of second UCI (“the UE is configured to scale a transmit power for the first physical channel transmission when the first UCI does not include a hybrid automatic repeat request acknowledgement (HARQ-ACK) or scheduling request (SR) and the second UCI includes a HARQ-ACK or SR; or the UE is configured to scale a transmit power for the second physical channel transmission when the first UCI includes a hybrid automatic repeat request acknowledgement (HARQ-ACK) or scheduling request (SR) and the second UCI does not include a HARQ-ACK or SR.”).
Han does not explicitly disclose “select a priority level for the first physical channel and a priority level for the second physical channel”, “apply power scaling to a first physical channel transmission or a second physical channel transmission if a total transmit power of the UE would exceed a specific value during a period of time, wherein: the UE is configured to scale a transmit power for the second physical channel when the priority level for the first physical channel that includes the first UCI is higher than the priority level for the second physical channel that includes the second UCI, when the first UCI includes a HARQ-ACK or a SR, when the second UCI does not include a Harq-ack or SR, and when the second UCI includes CSI, OR the UE is configured to scale the transmit power for the first physical channel when the priority level for the first physical channel that includes the first UCI is lower than the priority level for the second physical channel that includes the second UCI, when the first UCI includes the CSI, when the first UCI does not include a harq ack or sr, and when the second UCI includes the HARQ ACK or the SR.”
Blankenship discloses 
apply power scaling to a first physical channel transmission or a second physical channel transmission if a total transmit power of the UE would exceed a specific value during a period of time (see, e.g., Fig. 2; also see Figs. 3-7 and paragraphs 54-90; paragraphs 33-37, Fig. 2, disclosing that prioritization may mean “scaling down” the power of the lower priority physical channel, where paragraphs 59-64 disclosing that “(1)” disclosing PUCCH with ACK/NACK “with CSI”, teaching “first physical channel” with “first UCI” and “(3)” disclosing PUSCH with “CSI only, without ACK/NACK”, teaching “second physical channel” with “second UCI”, where (1) has higher priority than (3), where (3) is power scaled, according to paragraph 33), wherein: 
the UE is configured to scale a transmit power for the second physical channel when the priority level for the first physical channel that includes the first UCI is higher than the priority level for the second physical channel that includes the second UCI, when the first UCI includes a HARQ-ACK or a SR, when the second UCI does not include a HARQ-ACK or SR, and when the second UCI includes CSI (Figs. 3-7 and paragraphs 54-90, in particular, Fig. 5 and paragraph 76, where “PUCCH with A/N” discloses the first physical channel with “HARQ-ACK”, “PUSCH with CSI UCI” being the second physical channel that contains the second UCI that includes a CSI, where this second physical channel is power scaled, i.e., of lower priority than the first physical channel where the quality of being power scaled teaches a lower priority level, and the quality of not being power scaled teaching an embodiment of higher priority, according to a broadest reasonable interpretation of “priority”; paragraphs 33-37, Fig. 2, disclosing that prioritization may mean “scaling down” the power of the lower priority physical channel, where paragraphs 59-64 disclosing that “(1)” disclosing PUCCH with ACK/NACK “with CSI”, teaching “first physical channel” with “first UCI” and “(3)” disclosing PUSCH with “CSI only, without ACK/NACK”, teaching “second physical channel” with “second UCI”, where (1) has higher priority than (3), where (3) is power scaled, according to paragraph 33); OR 
the UE is configured to scale the transmit power for the first physical channel when the priority level for the first physical channel that includes the first UCI is lower than the priority level for the second physical channel that includes the second UCI, when the first UCI includes the CSI, when the first UCI does not include a HARQ-ACK or SR, and when the second UCI includes the HARQ ACK or the SR. (Figs. 3-7 and paragraphs 54-90, in particular, Fig. 5 and paragraph 76, where “PUCCH with A/N” discloses the recited second physical channel with “HARQ-ACK” UCI, “PUSCH with CSI UCI” disclosing the first physical channel that contains the first UCI that includes a CSI, where this first physical channel is power scaled, i.e., of lower priority than the second physical channel, where the quality of being power scaled teaches a lower priority level, and the quality of not being power scaled teaching an embodiment of higher priority, according to a broadest reasonable interpretation of “priority”; similar applicable teachings are disclosed in Figs. 3-7, where different channels effectively prioritized with different relative priorities and with their own UCI type [e.g., csi uci, a/n uci] are power scaled; further see discussion of paragraphs 33-37, Fig. 2 above, with (1) teaching “second physical channel” and “second UCI”, and (3) teaching “first physical channel” and “first UCI”, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Blankenship’s teachings above in conjunction with and to modify Han’s teachings to reject the limitations of this claim.  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (claim 1, Han; Blankenship, paragraphs 1-33).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claim 2, claim 1 of Han and Blankenship teach the method as in the parent claim 1.
Claim 2 of Han further discloses wherein the one or more processors are further configured to perform the first physical channel transmission in uplink for a serving cell belonging to a Master Cell Group (MCG). (“to perform the first physical channel transmission in an uplink using a first physical channel for a serving cell belonging to a Master Cell Group (MCG).”)
AS to claim 3, claims 1-2 of Han and Blankenship teach the method as in the parent claim 2.
Claim 3 of Han further discloses wherein the one or more processors are further configured to perform the second physical channel transmission in uplink for a serving cell belonging to a Secondary Cell Group (SCG). (“to perform the second physical channel transmission in an uplink using a second physical channel for a serving cell belonging to a Secondary Cell Group (SCG).”)
AS to claim 8, claim 1 of Han and Blankenship teach the method as in the parent claim 1.
Claim 6 of Han further discloses wherein the specific value is configured as a maximum transmit power (P.sub.CMAX) such that the total transmit power for the first physical channel and the second physical channel shall not exceed the specific value on an overlapping time period. (“wherein the total transmit power of the first physical channel transmission and the second physical channel transmission from the UE does not exceed the PCMAX on an overlapping time period.”)
AS to claim 9, claim 1 of Han and Blankenship teach the method as in the parent claim 1.
Claim 7 of Han further discloses wherein: the first physical channel is a first Physical Uplink Control Channel (PUCCH) or a first Physical Uplink Shared Channel (PUSCH); and the second physical channel is a second PUCCH or a second PUSCH. (“wherein: the first physical channel transmission is performed on a first Physical Uplink Control Channel (PUCCH) or a first Physical Uplink Shared Channel (PUSCH); and the second physical channel transmission is performed on a second PUCCH or a second PUSCH.”)
AS to claim 10, claim 1 of Han and Blankenship teach the method as in the parent claim 1.
Claim 8 of Han further discloses wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, or a non-volatile memory port. (“wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, or a non-volatile memory port.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1,8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0036566 A1 to Blankenship et al.
As to claim 1, Blankenship discloses A user equipment (UE) configured for dual connectivity, the UE having one or more processors configured to: 
identify a first physical channel that includes a first uplink control information (UCI); identify a second physical channel that includes a second UCI (Figs. 3-7 and paragraphs 54-90, in particular, paragraph 55-64 and 76, Fig. 5, disclosing for example, (i) one of “PUCCH with A/N” or ”PUSCH with A/N UCI” and (ii) “PUSCH with A/N UCI”, where (i) and (ii) teach the first and second physical channels; also see paragraphs 33-37, Fig. 2, disclosing that prioritization may mean “scaling down” the power of the lower priority physical channel, where paragraphs 59-64 disclosing that “(1)” disclosing PUCCH with ACK/NACK “with CSI”, teaching “first physical channel” with “first UCI” and “(3)” disclosing PUSCH with “CSI only, without ACK/NACK”, teaching “second physical channel” with “second UCI”, where (1) has higher priority than (3)); 
select a priority level for the first physical channel and a priority level for the second physical channel (Figs. 3-7 and paragraphs 54-90, in particular, paragraph 55-64 and 76 and Fig. 5, disclosing for example, (i) one of “PUCCH with A/N” or ”PUSCH with A/N UCI” and (ii) “PUSCH with A/N UCI”, where (i) and (ii) teach the first and second physical channels [in whichever order, see discussion below], where one of (i) or (ii) is power scaled, where the quality of being power scaled teaches a lower priority level, and the quality of not being power scaled teaching an embodiment of higher priority, according to a broadest reasonable interpretation of “priority”, where whichever of (i) or (ii) that is assigned to be the physical channel that is power scaled [as further discussed below], will have a lower priority; paragraphs 33-37, Fig. 2, disclosing that prioritization may mean “scaling down” the power of the lower priority physical channel, where paragraphs 59-64 disclosing that “(1)” disclosing PUCCH with ACK/NACK “with CSI”, teaching “first physical channel” with “first UCI” and “(3)” disclosing PUSCH with “CSI only, without ACK/NACK”, teaching “second physical channel” with “second UCI”, where (1) has higher priority than (3)); and 
apply power scaling to a first physical channel transmission or a second physical channel transmission if a total transmit power of the UE would exceed a specific value during a period of time (see, e.g., Fig. 2; also see Figs. 3-7 and paragraphs 54-90; paragraphs 33-37, Fig. 2, disclosing that prioritization may mean “scaling down” the power of the lower priority physical channel, where paragraphs 59-64 disclosing that “(1)” disclosing PUCCH with ACK/NACK “with CSI”, teaching “first physical channel” with “first UCI” and “(3)” disclosing PUSCH with “CSI only, without ACK/NACK”, teaching “second physical channel” with “second UCI”, where (1) has higher priority than (3), where (3) is power scaled, according to paragraph 33), wherein: 
the UE is configured to scale a transmit power for the second physical channel when the priority level for the first physical channel that includes the first UCI is higher than the priority level for the second physical channel that includes the second UCI, when the first UCI includes a HARQ-ACK or a SR, when the second UCI does not include a HARQ-ACK or SR, and when the second UCI includes CSI (Figs. 3-7 and paragraphs 54-90, in particular, Fig. 5 and paragraph 76, where “PUCCH with A/N” discloses the first physical channel with “HARQ-ACK”, “PUSCH with CSI UCI” being the second physical channel that contains the second UCI that includes a CSI, where this second physical channel is power scaled, i.e., of lower priority than the first physical channel where the quality of being power scaled teaches a lower priority level, and the quality of not being power scaled teaching an embodiment of higher priority, according to a broadest reasonable interpretation of “priority”; paragraphs 33-37, Fig. 2, disclosing that prioritization may mean “scaling down” the power of the lower priority physical channel, where paragraphs 59-64 disclosing that “(1)” disclosing PUCCH with ACK/NACK “with CSI”, teaching “first physical channel” with “first UCI” and “(3)” disclosing PUSCH with “CSI only, without ACK/NACK”, teaching “second physical channel” with “second UCI”, where (1) has higher priority than (3), where (3) is power scaled, according to paragraph 33); OR 
the UE is configured to scale the transmit power for the first physical channel when the priority level for the first physical channel that includes the first UCI is lower than the priority level for the second physical channel that includes the second UCI, when the first UCI includes the CSI, when the first UCI does not include a HARQ-ACK or SR, and when the second UCI includes the HARQ ACK or the SR. (Figs. 3-7 and paragraphs 54-90, in particular, Fig. 5 and paragraph 76, where “PUCCH with A/N” discloses the recited second physical channel with “HARQ-ACK” UCI, “PUSCH with CSI UCI” disclosing the first physical channel that contains the first UCI that includes a CSI, where this first physical channel is power scaled, i.e., of lower priority than the second physical channel, where the quality of being power scaled teaches a lower priority level, and the quality of not being power scaled teaching an embodiment of higher priority, according to a broadest reasonable interpretation of “priority”; similar applicable teachings are disclosed in Figs. 3-7, where different channels effectively prioritized with different relative priorities and with their own UCI type [e.g., csi uci, a/n uci] are power scaled; further see discussion of paragraphs 33-37, Fig. 2 above, with (1) teaching “second physical channel” and “second UCI”, and (3) teaching “first physical channel” and “first UCI”, teaching this limitation)
As to claim 8, Blankenship discloses the method as in the parent claim 1. 
Blankenship further discloses wherein the specific value is configured as a maximum transmit power (P.sub.CMAX) such that the total transmit power for the first physical channel and the second physical channel shall not exceed the specific value on an overlapping time period.  (Figs. 3-7 and paragraphs 54-90; further see paragraph 50, disclosing this limitation)
As to claim 9, Blankenship discloses the method as in the parent claim 1. 
Blankenship further discloses wherein: the first physical channel is a first Physical Uplink Control Channel (PUCCH) or a first Physical Uplink Shared Channel (PUSCH); and the second physical channel is a second PUCCH or a second PUSCH. (see discussion and embodiment discussed in claim 1 above).
As to claim 10, Blankenship discloses the method as in the parent claim 1. 
Blankenship further discloses wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, a graphics processor, an application processor, an internal memory, or a non-volatile memory port.  (see discussion and embodiment discussed in claim 1 above; also see paragraph 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6,11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0036566 A1 to Blankenship et al., in view of 3GPP TSG RAN WG1 Meeting #76 R1-140193 to Fujitsu (“Fujitsu”, provided on Applicant IDS).
As to claim 2, Blankenship discloses the system as in the parent claim 1. 
Fujitsu discloses wherein the one or more processors are further configured to perform the first physical channel transmission in uplink for a serving cell belonging to a Master Cell Group (MCG). (“2. Discussion”, first paragraph).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fujitsu’s teachings above in conjunction with and to modify Blankenship’s teachings to reject the limitations of this claim.  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (Fujitsu, Introduction; Blankenship, paragraphs 1-33).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3, Blankenship and Fujitsu teach the system as in the parent claim 2. 
Fujitsu discloses wherein the one or more processors are further configured to perform the second physical channel transmission in uplink for a serving cell belonging to a Secondary Cell Group (SCG).  (“2. Discussion”, first paragraph).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fujitsu’s teachings above in conjunction with and to modify Blankenship’s teachings to reject the limitations of this claim.  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (Fujitsu, Introduction; Blankenship, paragraphs 1-33).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 6, Blankenship and Fujitsu teach the method as in the parent claim 3. 
Blankenship further discloses wherein the one or more processors are further configured to: determine that the priority level for the first physical channel that includes the first UCI is higher than the priority level for the second physical channel that includes the second UCI, wherein: the first UCI and the second UCI both include channel state information (CSI).   (Figs. 3-7 and paragraphs 54-90, in particular, Fig. 6 and paragraph 76, where “PUCCH with A/N” discloses the recited first physical channel with “HARQ-ACK” UCI, “PUSCH with A/N UCI” disclosing the second physical channel also with a “HARQ-ACK” UCI, where this second physical channel is power scaled, i.e., of lower priority than the first physical channel; also see paragraphs 33-37, Fig. 2, disclosing that prioritization may mean “scaling down” the power of the lower priority physical channel, where paragraphs 59-64 disclosing that “(1)” disclosing PUCCH with ACK/NACK “with CSI”, teaching “first physical channel” with “first UCI” and “(3)” disclosing PUSCH with “CSI only, without ACK/NACK”, teaching “second physical channel” with “second UCI”, where (1) has higher priority than (3), where (3) is power scaled, according to paragraph 33, where (1) and (3) “both include the CSI”)
As to claim 11, Blankenship discloses 
A user equipment (UE) configured for dual connectivity, the UE having one or more processors configured to: identify a physical random access channel (PRACH); identify a physical uplink control channel (PUCCH) (Figs. 11 and 15); 
determine that a priority level for the PRACH is higher than a priority level for the PUCCH; and apply power scaling to PUCCH transmissions if a total transmit power of the UE would exceed a specific value during a period of time (Figs. 11 and 15 and paragraphs 109-112 and 127).
Blankenship does not appear to explicitly disclose identify a Master Cell Group (MCG); identify a Secondary Cell Group (SCG).
Fujitsu discloses identify a Master Cell Group (MCG); identify a Secondary Cell Group (SCG) (“2. Discussion”, first paragraph).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fujitsu’s teaching above in conjunction with and to modify Blankenship’s teachings to reject this claim.  In particular, it would have been obvious to a PHOSTIA to combine Fujitsu’s teachings above [i.e., “identify a MSG” and “identify a SCG”] in conjunction with and to modify Blankenship’s teachings [“identify a physical random access channel (PRACH); identify a physical uplink control channel (PUCCH)”; determine that a priority level for the PRACH is higher than a priority level for the PUCCH] to reject the limitations of this claim, in particular, “identify a physical random access channel (PRACH) of a Master Cell Group (MCG); identify a physical uplink control channel (PUCCH) of a Secondary Cell Group (SCG)” and determine that a priority level for the PRACH of the MCG is higher than a priority level for the PUCCH of the SCG, since it would have been obvious to a PHOSITA to identify a PRACH/PUCCH, in the MCG/SCG, respectively.  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (Fujitsu, Introduction; Blankenship, paragraphs 1-33).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 12, Blankenship and Fujitsu teach the system as in the parent claim 11. 
Blankenship further discloses wherein the one or more processors are further configured to: transmit the PRACH on a primary cell (PCell) or a secondary cell (SCell); or transmit the PRACH on a secondary cell. (paragraph 35: Pcell and Scell).
Blankenship does not appear to explicitly disclose identify a Master Cell Group (MCG); identify a Secondary Cell Group (SCG).
Fujitsu discloses a Master Cell Group (MCG); a Secondary Cell Group (SCG) (“2. Discussion”, first paragraph).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fujitsu’s teachings above in conjunction with and to modify Blankenship’s teachings to reject the limitations of this claim, in particular, “wherein the one or more processors are further configured to: transmit the PRACH on a primary cell (PCell) or a secondary cell (SCell) of the MCG; or transmit the PRACH on a secondary cell of the SCG.”  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (Fujitsu, Introduction; Blankenship, paragraphs 1-33).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, Blankenship and Fujitsu teach the system as in the parent claim 11. 
Blankenship further discloses wherein the one or more processors are further configured to: transmit the PUCCH on a primary cell (PCell); or transmit the PUCCH on a special secondary cell (SCell).  (paragraph 35: Pcell and Scell).
Blankenship does not appear to explicitly disclose identify a Master Cell Group (MCG); identify a Secondary Cell Group (SCG).
Fujitsu discloses a Master Cell Group (MCG); a Secondary Cell Group (SCG) (“2. Discussion”, first paragraph).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fujitsu’s teachings above in conjunction with and to modify Blankenship’s teachings to reject the limitations of this claim, in particular, “wherein the one or more processors are further configured to: transmit the PUCCH on a primary cell (PCell) of the MCG; or transmit the PUCCH on a special secondary cell (SCell) of the SCG.”  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (Fujitsu, Introduction; Blankenship, paragraphs 1-33).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 14, Blankenship and Fujitsu teach the system as in the parent claim 11. 
Blankenship further discloses wherein the specific value is configured as a maximum transmit power (P.sub.CMAX) such that the total transmit power for the PRACH and the PUCCH shall not exceed the specific value on an overlapping time period. (paragraph 50).


Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0195048 A1 to Ekpenyong et al., in view of 3GPP TSG RAN WG1 Meeting #76 R1-140193 to Fujitsu (“Fujitsu”, provided on Applicant IDS).
As to claim 15, Ekpenyong discloses 
A user equipment (UE) configured for dual connectivity, the UE having one or more processors configured to: identify a physical random access channel (PRACH); identify a physical uplink control channel (PUCCH); select a priority level for the PRACH and a priority level for the PUCCH; and drop one of the PRACH or the PUCCH when the PRACH and the PUCCH are scheduled to be transmitted in an overlapping time period and a total transmit power of the UE would exceed a specific value, wherein the PRACH or the PUCCH is dropped based on the priority level for the PRACH relative to the priority level for the PUCCH and a remaining PRACH or PUCCH is transmitted from the UE. (paragraphs 1-25 and 46 and 49: “postponing a PRACH transmission when it coincides with a PUCCH, PUSCH and/or SRS transmission if the combined transmission power would exceed the maximum transmission power for the UE”, wherein if the PRACH is postponed/dropped, then the PRACH has lower priority level)
Ekpenyong does not appear to explicitly disclose identify a Master Cell Group (MCG); identify a Secondary Cell Group (SCG).
Fujitsu discloses identify a Master Cell Group (MCG); identify a Secondary Cell Group (SCG) (“2. Discussion”, first paragraph).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fujitsu’s teachings above in conjunction with and to modify Ekpenyong’s teachings [“identify a physical random access channel (PRACH); identify a physical uplink control channel (PUCCH)”; select a priority level for the PRACH and a priority level for the PUCCH; wherein the PRACH or the PUCCH is dropped based on the priority level for the PRACH relative to the priority level for the PUCCH] to reject the limitations of this claim, in particular, “identify a physical random access channel (PRACH) of a Master Cell Group (MCG); identify a physical uplink control channel (PUCCH) of a Secondary Cell Group (SCG); select a priority level for the PRACH of the MCG and a priority level for the PUCCH of the SCG; wherein the PRACH or the PUCCH is dropped based on the priority level for the PRACH  of the MCG relative to the priority level for the PUCCH of the SCG”, since it would have been obvious and well known to a PHOSITA to identify a PRACH/PUCCH in a MCG/SCG, respectively, and that it would have been clear and obvious to a PHOSITA that the requisite teachings of Fujitsu needed to combine with the teachings of Ekpenyong to reject these features would have been identifying a PRACH/PUCCH, which is supplied by the same excerpts cited above in Fujitsu.  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (Fujitsu, Introduction; Blankenship, paragraphs 1-33; Ekpenyong, paragraphs 1-25 and 46).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 16, Ekpenyong and Fujitsu teach the system as in the parent claim 15. 
Fujitsu discloses wherein the one or more processors are further configured to: transmit the PRACH to a primary cell (PCell) or a secondary cell (SCell) of the MCG; or transmit the PUCCH to a special secondary cell (SCell) of the SCG (“2. Discussion”, first paragraph and page 2, first four full paragraphs).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Fujitsu’s teachings above in conjunction with and to modify Ekpenyong’s teachings to reject the limitations of this claim.  These references are in the same field of endeavor with regard to determining power resource allocation for UEs featuring UCIs and other control information. The suggestion or motivation would have been to provide an improved method of wireless UE power allocation and management.  (Fujitsu, Introduction; Blankenship, paragraphs 1-33; Ekpenyong, paragraphs 1-25 and 46).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 17, Ekpenyong and Fujitsu teach the system as in the parent claim 15. 
Ekpenyong discloses wherein the one or more processors are further configured to: drop the PRACH when the priority level for the PRACH is less than the priority level for the PUCCH; or drop the PUCCH when the priority level for the PRACH is greater than the priority level for the PUCCH. (paragraphs 1-25 and 46 and 49: “postponing a PRACH transmission when it coincides with a PUCCH, PUSCH and/or SRS transmission if the combined transmission power would exceed the maximum transmission power for the UE”).
As to claim 18, Ekpenyong and Fujitsu teach the system as in the parent claim 15. 
Ekpenyong discloses wherein the specific value is configured as a maximum transmit power (P.sub.CMAX) such that the total transmit power for the PRACH and the PUCCH shall not exceed the specific value on an overlapping time period (paragraphs 1-25 and 46 and 49: “postponing a PRACH transmission when it coincides with a PUCCH, PUSCH and/or SRS transmission if the combined transmission power would exceed the maximum transmission power for the UE”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463